                       IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MISSOURI
                                SOUTHERN DIVISION

DANIEL MCHUGH,                                       )
                                                     )
                      Plaintiff,                     )
                                                     )
v.                                                   )      Case No. 19-3293-CV-S-SRB
                                                     )
ROCKAWAY BEACH, MO,                                  )
                                                     )
                      Defendant.                     )

         ORDER SETTING DEADLINES FOR FILING OF JOINT PROPOSED
           SCHEDULING ORDER AND FOR RULE 26(f) CONFERENCE

       Counsel and their clients are reminded that the Court and the parties should construe,

administer, and employ the Federal Rules of Civil Procedure “to secure the just, speedy, and

inexpensive determination” of this action. Fed. R. Civ. P. 1. Appended to this Order is the

“Tenets of Professional Courtesy” adopted by the Kansas City Metropolitan Bar Association.

COUNSEL SHOULD BE AWARE THAT THE COURT EXPECTS ADHERENCE TO THE

TENETS BY ATTORNEYS APPEARING IN THIS DIVISION. FURTHER, THE COURT

BELIEVES IT TO BE IN THE INTEREST OF ALL CONCERNED FOR PARTIES TO BE

AWARE OF THE COURT’S EXPECTATION. TO THAT END, COUNSEL SHALL

FORWARD A COPY OF THE TENETS TO ALL CLIENTS INVOLVED IN THIS ACTION.

       Pursuant to Fed. R. Civ. P. 16 and Local Rule 16.2, this case is set for a scheduling

conference on November 15, 2019 at 11:00 a.m. at the United States District Courthouse in

Springfield, Missouri. Counsel for each party shall appear in-person at this conference, unless

allowed to appear telephonically by order of the Court for good cause shown. Counsel who

appears for each party must have authority to agree upon the proposals submitted in the joint

proposed scheduling order/discovery plan.




          Case 6:19-cv-03293-SRB Document 4 Filed 08/16/19 Page 1 of 5
       Pursuant to Fed. R. Civ. P. 26(f) and Local Rule 26.1(a), the parties shall meet to discuss

settlement, make or arrange for the disclosures required by Fed. R. Civ. P. 26(a)(1), and develop

a proposed discovery plan as required by Fed. R. Civ. P. 26(f). This meeting shall take place no

later than October 14, 2019. Discovery shall commence immediately after this conference is

held or within the timeframe provided in Fed. R. Civ. P. 26(d)(2).

       The parties shall file a joint proposed scheduling order/discovery plan by October 28,

2019. Plaintiff’s counsel shall take the lead in preparing the proposed plan. The proposed plan

shall comply with Fed. R. Civ. P. 16(b)(3) and Local Rules 16.1(d), 16.1(f), 26.1(c), and 26.1(d).

The proposed plan shall state the anticipated length of the trial and whether the case will be tried

to the Court or to a jury. The proposed trial date shall not be sooner than 120 days after the

deadline proposed for filing dispositive motions. It is expected that the deadline for completing

discovery will not exceed 180 days from when the last defendant was served, unless extended by

the Court for good cause. Please refer to the document “Procedures as to Proposed Scheduling

Orders and Pretrial Conferences” located on the Court’s website (www.mow.uscourts.gov) in the

Judges’ section, under U.S. District Court Judge Stephen R. Bough.

       Pursuant to Fed. R. Civ. P. 26(f)(3)(C), the proposed plan should address any concerns or

issues relating to the disclosure, discovery, or preservation of electronically stored information

(ESI). If applicable, the plan should address (1) what ESI is available and where it resides; (2)

the preservation of information; (3) the ease/difficulty and cost of producing such information;

(4) the schedule and format of production; and (5) agreements about privilege or work-product

protection.

       If the parties have not already complied with Local Rule 7.1, within fifteen (15) days of

this Order, each non-governmental corporate party must file a statement identifying all parent



                                                 2

          Case 6:19-cv-03293-SRB Document 4 Filed 08/16/19 Page 2 of 5
companies, subsidiaries (except wholly-owned subsidiaries), and affiliates that have issued

shares to the public.

       If this case has been removed from state court and if a trial by jury has not already been

specifically requested on the face of the Complaint or in a separate filing, the parties shall have

twenty (20) days from the date of this Order to file a demand for trial by jury. Failure to file

such a jury demand shall constitute a waiver of the right to a trial by jury. See Bruns v. Amana,

131 F.3d 761 (8th Cir. 1997).

       In cases assigned to the Court’s Mediation and Assessment Program (MAP), the MAP

General Order requires that parties assigned to the outside mediator category electronically file

the Designation of Mediator within 14 calendar days after the Rule 26 meeting and mediate the

case within 75 calendar days after the Rule 26 meeting.

       These deadlines will not be stayed absent leave of court. Counsel are reminded that the

filing of motions, including motions to dismiss or remand, does not automatically stay any of the

preceding deadlines.

       Counsel are advised that the Court does not wish to receive courtesy copies of motions

and other filings. The parties should not submit proposed orders in conjunction with routine

motions, e.g. motions for extension of time and motions to modify the scheduling order. The

parties shall submit proposed orders in conjunction with all motions, other than dispositive

motions, in which a specific, substantive ruling is sought by the Court, e.g. motions for entry of

consent judgment, motions for temporary restraining order, motions for entry of a preliminary

injunction, and motions for entry of a protective order. Such proposed orders shall be emailed in

Word format to the Courtroom Deputy at tracy_diefenbach@mow.uscourts.gov. With respect

to discovery, counsel are reminded that:



                                                  3

          Case 6:19-cv-03293-SRB Document 4 Filed 08/16/19 Page 3 of 5
           1. The number, manner, and form of depositions, interrogatories, and requests for

               production are governed by Fed. R. Civ. P. 30, 31, 33, and 34, unless otherwise

               modified by the Court.

           2. The procedure for resolving discovery disputes is governed by Local Rule 37.1.

           3. The form of answers to certain discovery requests and the disclosures required by

               Fed. R. Civ. P. 26(a) is provided in Local Rule 26.2.

           4. The filing of motions does not postpone discovery, absent an order of the Court to

               the contrary. L.R. 26.1(b).

           5. Extensions of discovery deadlines are governed by Local Rule 16.3.

       Given the decline in cases going to trial, opportunities for courtroom advocacy are

increasingly rare. To assist in the training of the next generation of attorneys, the Court strongly

encourages relatively inexperienced attorneys – in particular women and underrepresented

minorities – to participate in all courtroom proceedings throughout the course of this litigation.

Further, the Court is amenable to having multiple attorneys speak for one party if it creates an

opportunity for a lawyer who is relatively inexperienced or from an underrepresented group.

       IT IS SO ORDERED.

                                                      /s/ Stephen R. Bough
                                                      STEPHEN R. BOUGH
                                                      UNITED STATES DISTRICT JUDGE

       Dated: August 16, 2019




                                                 4

          Case 6:19-cv-03293-SRB Document 4 Filed 08/16/19 Page 4 of 5
                 TENETS OF PROFESSIONAL COURTESY

                            I
   A LAWYER SHOULD NEVER KNOWINGLY DECEIVE ANOTHER LAWYER.

                            II
A LAWYER SHOULD HONOR PROMISES OR COMMITMENTS MADE TO ANOTHER
                          LAWYER.

                             III
A LAWYER SHOULD MAKE ALL REASONABLE EFFORTS TO SCHEDULE MATTERS
              WITH OPPOSING COUNSEL BY AGREEMENT.

                             IV
     A LAWYER SHOULD MAINTAIN A CORDIAL AND RESPECTFUL
            RELATIONSHIP WITH OPPOSING COUNSEL.

                             V
 A LAWYER SHOULD SEEK SANCTIONS AGAINST OPPOSING COUNSEL ONLY
WHERE REQUIRED FOR THE PROTECTION OF THE CLIENT AND NOT FOR MERE
                     TACTICAL ADVANTAGE.

                            VI
A LAWYER SHOULD NOT MAKE UNFOUNDED ACCUSATIONS OF UNETHICAL
              CONDUCT ABOUT OPPOSING COUNSEL.

                            VII
A LAWYER SHOULD NEVER INTENTIONALLY EMBARRASS ANOTHER LAWYER
    AND SHOULD AVOID PERSONAL CRITICISM OF ANOTHER LAWYER.

                           VIII
        A LAWYER SHOULD ALWAYS BE PUNCTUAL.

                             IX
  A LAWYER SHOULD SEEK INFORMAL AGREEMENT ON PROCEDURAL AND
                     PRELIMINARY MATTERS.




                                   5

      Case 6:19-cv-03293-SRB Document 4 Filed 08/16/19 Page 5 of 5
